Exhibit 10.3

 

SCIENCE APPLICATIONS INTERNATIONAL CORPORATION

 

1999 STOCK INCENTIVE PLAN

COVER SHEET TO

NON-QUALIFIED STOCK OPTION AGREEMENT AND CONFIRMATION

 

Name

Account Number:

 

Address

Option Number:

 

Address

Option Shares:

 

 

Option Price:

 

 

Grant Date:

 

 

Expiration Date:

 

 

Science Applications International Corporation, a Delaware corporation (the
“Company”), hereby grants an Option to purchase shares of its Class A Common
Stock, $.01 par value per share (“Stock”) to the undersigned (“Optionee”).  This
grant is specifically conditioned upon the Optionee executing and returning this
Cover Sheet to the Stock Programs Department of the Company within 120 days from
the Grant Date.  The terms and conditions of the Option are set forth in this
Cover Sheet, in the attached Agreement and in the Company’s 1999 Stock Incentive
Plan (the “Plan”).

 

BY SIGNING THIS COVER SHEET, YOU VOLUNTARILY AGREE TO ALL OF THE TERMS

AND CONDITIONS SET FORTH IN THE ATTACHED AGREEMENT AND IN THE PLAN, A

COPY OF WHICH IS ALSO ATTACHED.

 

THIS COVER SHEET MUST BE SIGNED AND RETURNED WITHIN 120 DAYS OR THE

OPTION WILL BE FORFEITED AND THE AGREEMENT WILL BE NULL AND VOID.

 

PLEASE SIGN AND RETURN THIS COPY TO THE STOCK PROGRAMS DEPARTMENT.  A COPY WILL
BE RETURNED TO YOU UPON RECEIPT OF THIS COVER SHEET.

 

 

Optionee

 

 

 

 

(Signature)

(Date)

 

--------------------------------------------------------------------------------


 

SCIENCE APPLICATIONS INTERNATIONAL CORPORATION

 

1999 STOCK INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION AGREEMENT AND CONFIRMATION

 

1.               DEFINITIONS.  The following terms shall have the meanings as
defined below.  Capitalized terms used herein and not defined shall have the
meanings attributed to them in the Plan.

 

“Affiliate” shall mean:  (i) any Subsidiary; and (ii) any other entity in which
the Company has an equity interest or significant business relationship and
which has been designated as an “Affiliate” by the Committee for purposes of the
Plan.

 

“Article Fourth” shall mean Article Fourth of the Company’s Restated Certificate
of Incorporation, as amended.

 

“Committee” shall have the meaning as defined in the Plan.

 

“Cover Sheet” shall mean the cover sheet to this Agreement, which is the first
page of this Agreement.

 

“Executive Officer” shall mean an executive officer of the Company named
pursuant to Section 16 of the Exchange Act of 1934, as amended.

 

“Exercise Price” shall mean the option price per Option Share set forth on the
Cover Sheet.

 

“Medical Leave” shall mean a leave of absence for medical reasons which shall
begin after ninety-one (91) consecutive calendar days of total disability leave
and shall remain in effect until the earlier of a release by the attending
physician for Optionee to return to work or until the termination of employment.

 

“Normal Retirement” shall mean a retirement or an early retirement under the
terms of a retirement or pension plan maintained by the Company or an Affiliate
and in which Optionee is a participant.

 

“Permanent Disability” shall mean the status of disability determined
conclusively by the Committee based upon certification of disability by the
Social Security Administration or upon such other proof as the Committee may
require, effective upon receipt of such certification or other proof by the
Committee.

 

“Plan” shall mean the Company’s 1999 Stock Incentive Plan.

 

“Option Shares” shall mean the number of shares of Stock set forth on the Cover
Sheet.

 

2

--------------------------------------------------------------------------------


 

“Special Retirement” shall mean any of the following:  (i) when Optionee retires
after reaching age 59½ and has at least ten (10) years of service with the
Company or an Affiliate; (ii) any time after age 59½ when Optionee’s age plus
years of service with the Company or an Affiliate equals at least 70; or (iii)
if Optionee is a director of the Company or an Executive Officer at retirement,
when Optionee retires after reaching the applicable mandatory retirement age,
regardless of years of service with the Company.

 

“Stock” shall mean the Class A common stock of the Company.

 

“Subsidiary” means any company during any period in which it is a “subsidiary
corporation” as that term is defined in Section 424(f) of the Internal Revenue
Code of 1986, as amended, or any successor thereto, with respect to the Company.

 

“Years of Service” shall be construed in accordance with the use of such term in
the Company’s Administrative Policy SH-2, as such policy may be revised from
time to time.

 

2.               GRANT OF OPTION; NUMBER OF SHARES; EXERCISE PRICE.  Subject to
Optionee executing and returning the Cover Sheet of this Agreement to the
Company’s Stock Programs Department within 120 days from the Grant Date, the
Company hereby grants to Optionee an Option to purchase all or any part of the
Option Shares at the Exercise Price.  In the event Optionee fails to execute and
return the Cover Sheet as provided above, the Option will be forfeited and this
Agreement shall be null and void.

 

3.               TERM OF OPTION.  This Option shall terminate upon the earlier
to occur of:  (i) five (5) years from the Grant Date; or (ii) the expiration of
the applicable period following the occurrence of any of the events specified in
Section 5 hereof.  The Company shall have no obligation to provide Optionee with
notice of termination or expiration of this Option.

 

4.               EXERCISE OF OPTION.

 

4.1                     General Schedule of Exercisability.  Subject to the
terms of the Plan and this Agreement, the right to exercise this Option shall
vest in accordance with the following schedule:

 

a)              The Option may not be exercised in whole or in part at any time
prior to the first year anniversary of the Grant Date.

 

b)             The Option may be exercised as to 20% of the Option Shares after
the first-year anniversary of the Grant Date.

 

c)              The Option may be exercised as to an additional 20% of the
Option Shares after the second-year anniversary of the Grant Date.

 

d)             The Option may be exercised as to an additional 20% of the Option
Shares after the third-year anniversary of the Grant Date.

 

3

--------------------------------------------------------------------------------


 

e)              The Option may be exercised as to an additional 40% of the
Option Shares after the fourth-year anniversary of the Grant Date.

 

The rights to exercise the Option, as specified in the preceding schedule, shall
be cumulative.  Optionee may purchase all, or from time to time, any part of the
maximum number of Option Shares which are then exercisable, but in no case may
Optionee exercise the Option in regard to any fraction of a share.  Except as
set forth in Section 5.2 below, this Option shall be exercisable only by
Optionee.

 

4.2                     Treatment of Special Retirement. In the event of a
Special Retirement of an Optionee who is a director of the Company or an
Executive Officer, the right to exercise this Option shall continue to vest in
accordance with the schedule set forth above.  In the event of a Special
Retirement of an Optionee who is not a director of the Company or an Executive
Officer, the right to exercise this Option shall continue to vest in accordance
with the schedule set forth above, but only if Optionee has held this Option at
least twelve (12) months prior to the date of such Special Retirement.  The
Company shall have the right to terminate the unvested portion of this Option at
any time if Optionee violates the terms of his or her inventions, copyright and
confidentiality agreement with the Company or breaches his or her other
contractual or legal obligations to the Company.

 

4.3                     Treatment of Death or Permanent Disability. 
Notwithstanding anything to the contrary herein, any unvested portion of this
Option shall accelerate and become fully exercisable upon the death or Permanent
Disability of Optionee during the term of this Option, whether such death or
Permanent Disability occurs following a Special Retirement or while Optionee is
affiliated with the Company or any of its Affiliates.

 

4.4                     Treatment of Leave of Absence.  If Optionee is an
employee of the Company or an Affiliate and is on a leave of absence pursuant to
the terms of the Company’s Administrative Policy No. SH-1 “Unpaid Leave” or
similar policy maintained by an Affiliate, as such policies may be revised from
time to time, Optionee shall not, during the period of such absence be deemed,
by virtue of such absence alone, to have terminated Optionee’s employment. 
Optionee shall continue to vest in this Option during any approved medical or
military leave of absence.  Medical leave shall include family or medical
leaves, workers’ compensation leave, or pregnancy disability leave.  For all
other leaves of absence, this Option will vest only during active employment and
shall not vest during a leave of absence.  However, if Optionee returns to
active employment with the Company or an Affiliate following such a leave, this
Option will be construed to vest as if there had been no break in active
employment.  During any leave of absence, Optionee shall have the right to
exercise the vested portion of this Option.

 

4

--------------------------------------------------------------------------------


 

5.               TERMINATION OF OPTION; EVENTS IMPACTING ABILITY TO EXERCISE
OPTION.

 

5.1                     Termination of Affiliation.  If Optionee is an employee,
director or consultant of the Company or an Affiliate and ceases to be
affiliated for any reason other than death, Normal Retirement, Special
Retirement, Permanent Disability or Change in Affiliate Status (as described in
Section 5.5), Optionee may exercise this Option within the thirty (30) day
period following such cessation of affiliation, but only to the extent that this
Option was exercisable at the date of such cessation of affiliation and
Optionee’s rights to exercise the Option have not been suspended as of the date
of such cessation of affiliation.  This Option shall terminate on the earlier to
occur of the expiration of such thirty (30) day period or the expiration of this
Option.

 

5.2                     Death.  If Optionee is an employee, director or
consultant of the Company or an Affiliate and ceases to be affiliated as a
result of Optionee’s death, or if Optionee’s death occurs following a Special
Retirement, any unvested portion of this Option shall accelerate and become
fully exercisable.  This Option may be exercised within the one (1) year period
following such death, and then only by the beneficiary designated by Optionee or
by the person or persons to whom Optionee’s rights under this Option shall pass
by Optionee’s will or by the laws of descent and distribution.  This Option
shall terminate on the earlier to occur of the expiration of such one (1) year
period or the expiration of this Option.

 

5.3                     Normal Retirement.  If Optionee is an employee, director
or consultant of the Company or an Affiliate and ceases to be affiliated as a
result of Optionee’s Normal Retirement, Optionee may exercise this Option within
the ninety (90) day period following such cessation of affiliation, but only to
the extent that this Option was exercisable at the date of such cessation of
affiliation.  This Option shall terminate on the earlier to occur of the
expiration of such ninety (90) day period or the expiration of this Option.

 

5.4                     Permanent Disability.  If Optionee is an employee,
director or consultant of the Company or an Affiliate and ceases to be
affiliated as a result of Optionee’s Permanent Disability or if Optionee’s
Permanent Disability occurs following a Special Retirement, any unvested portion
of this Option shall accelerate and become fully exercisable.  Optionee may
exercise this Option within the ninety (90) day period following such cessation
of affiliation.  This Option shall terminate on the earlier to occur of the
expiration of such ninety (90) day period or the expiration of this Option.

 

5.5                     Change in Affiliate Status.  If Optionee is an employee,
director or consultant of an Affiliate and such entity ceases to be an Affiliate
as defined in the Plan, whether by action of the Committee or otherwise,
Optionee may exercise this Option within the thirty (30) day period following
the mailing of notice of such change in Affiliate status to Optionee at
Optionee’s address of record with the Company’s Stock Programs Department, but
only to the extent that this Option was exercisable at the date of such

 

5

--------------------------------------------------------------------------------


 

determination.  This Option shall terminate on the earlier to occur of the
expiration of such thirty (30) day period or the expiration of this Option.

 

5.6                     Breach of Obligation During Special Retirement.  If the
Company terminates the unvested portion of this Option during a Special
Retirement as a result of Optionee’s violation of the terms of his or her
inventions, copyright and confidentiality agreement with the Company or
Optionee’s breach of his or her other contractual or legal obligations to the
Company, Optionee may exercise this Option within the thirty (30) day period
following such termination, but only to the extent that this Option was
exercisable at the date of such termination.  This Option shall terminate on the
earlier to occur of the expiration of such thirty (30) day period or the
expiration of this Option.

 

5.7                     Termination of Unexercised Options.  If any portion of
the Option is not exercised by the earlier of:  (i) the end of the applicable
period specified in Section 5.1, 5.2, 5.3, 5.4, 5.5 or 5.6; or (ii) the
expiration of this Option, any such unexercised portion and all of Optionee’s
rights with respect thereto shall terminate.  In no event shall this Option or
any portion thereof be exercisable beyond the five (5) year term stated in
Section 3.

 

6.               TAX WITHHOLDING.  If the Company is required to withhold any
federal, state, local or other taxes upon the exercise of this Option and the
Optionee has not provided cash or a check to the Company in an amount sufficient
to meet this obligation at the time of exercise, Optionee agrees that the
Company has the right to repurchase a sufficient number of shares of Stock
issued upon exercise of this Option at the then current Formula Price (as
defined in the Plan) to meet the withholding obligation based on the minimum
rates required by law.

 

7.               RIGHTS, RESTRICTIONS AND LIMITATIONS.

 

7.1                     Article Fourth.  All Option Shares are subject to the
rights, restrictions and limitations set forth in Article Fourth.

 

7.2                     Company Right of Repurchase.

 

a)              Repurchase Right.  In addition to the rights, restrictions and
limitations set forth in Article Fourth or in any Company repurchase deferral
program, the Company shall have the right to repurchase those Option Shares that
are acquired by Optionee upon exercise of this Option:  (i) after the date that
is one hundred eighty (180) days prior to the date of termination of Optionee’s
affiliation with the Company or an Affiliate as an employee, director or
consultant, including any exercises after termination; and (ii) during a Special
Retirement.  The Company’s right to repurchase such Option Shares shall begin on
the one hundred eightieth (180th) day after each exercise date (“Exercise Date”)
that Optionee acquires such Option Shares.  The Company shall exercise its right
to repurchase within two hundred forty (240) days after an Exercise Date, by
mailing written notice to Optionee’s address of record with the Company’s Stock
Programs Department.  The Company may exercise its

 

6

--------------------------------------------------------------------------------


 

repurchase right on one or multiple occasions with respect to all or any portion
of the Option Shares.

 

b)             Payment.  If the Company elects to repurchase Option Shares as
described above in Section 7.2(a), the repurchase price shall be the Formula
Price per share in effect on the date that is one hundred eighty (180) days
after an Exercise Date.  The Company shall, in the event it exercises its right
to repurchase such Option Shares, pay for such Option Shares in cash, by Company
check or via electronic transfer within two hundred seventy (270) days after the
Exercise Date.

 

8.               RESTRICTIONS UNDER SECURITIES LAW.  All shares of Stock covered
by this Agreement are subject to any restrictions which may be imposed under
applicable state and federal securities laws and are subject to obtaining all
necessary consents which may be required by, or any condition which may be
imposed in accordance with, applicable state and federal securities laws or
regulations.

 

9.               INVESTMENT.  Optionee agrees that any and all shares of Stock
purchased upon the exercise of this Option shall be acquired for investment and
not for distribution.

 

10.         CAPITAL ADJUSTMENT.  The Exercise Price and the number of Option
Shares shall be appropriately adjusted for any increase or decrease in the
number of shares of Stock which the Company has issued and outstanding resulting
from any stock split, stock dividend, combination of shares or any other similar
change, or any exchange for other securities or any reclassification,
reorganization, redesignation, recapitalization or otherwise.

 

11.         INCORPORATION OF STOCK OPTION PLAN; DEFINED TERMS.  The Option
granted hereby is granted pursuant to the Company’s 1999 Stock Incentive Plan,
all the terms and conditions of which are hereby made a part hereof and are
incorporated herein by reference.  In the event of any inconsistency between the
terms and conditions contained herein and those set forth in the Plan, the terms
and conditions of the Plan shall prevail.

 

12.         EMPLOYMENT AT WILL; NO OBLIGATION TO CONTINUE AFFILIATE STATUS.

 

12.1               If Optionee is an employee or consultant of the Company or an
Affiliate, such employment or affiliation is not for any specified term and may
be terminated by employee or by the Company or an Affiliate at any time, for any
reason, with or without cause and with or without notice.  Nothing in this
Agreement (including, but not limited to, the right to exercise this Option
pursuant to the schedule set forth in Section 4 herein), the Plan or any
covenant of good faith and fair dealing that may be found implicit in this
Agreement or the Plan shall (i) confer upon Optionee any right to continue in
the employ of, or affiliation with, the Company or an Affiliate, (ii) constitute
any promise or commitment by the Company or an Affiliate regarding the fact or
nature of future positions, future work assignments, future compensation or any
other term or condition of employment or affiliation, (iii) confer any right or
benefit

 

7

--------------------------------------------------------------------------------


 

under this Agreement or the Plan unless such right or benefit has specifically
accrued under the terms of this Agreement or Plan or (iv) deprive the Company of
the right to terminate Optionee at will and without regard to any future vesting
opportunity that Optionee may have.

 

12.2               Optionee acknowledges and agrees that the right to exercise
this Option pursuant to the schedule set forth in Section 4 is earned only by
continuing as an employee or consultant at the will of the Company or as a
director (not through the act of being hired, being granted this Option or any
other Option, award or benefit or acquiring shares hereunder) and that the
Company has the right to reorganize, sell, spin-out or otherwise restructure one
or more of its businesses or Affiliates at any time or from time to time, as it
deems appropriate (a “reorganization”).  Optionee acknowledges and agrees that
such a reorganization could result in the termination of Optionee’s relationship
as an employee or consultant to the Company or an Affiliate, or the termination
of Affiliate status of Optionee’s employer and the loss of benefits available to
Optionee under this Agreement, including but not limited to, the termination of
the right to exercise the Options under this Agreement.  Optionee further
acknowledges and agrees that this Agreement, the Plan, the transactions
contemplated hereunder and the vesting schedule set forth herein or any covenant
of good faith and fair dealing that may be found implicit in any of them do not
constitute an express or implied promise of continued engagement as an employee
or consultant for the term of the Option, for any period, or at all, and shall
not interfere in any way with Optionee’s right or the Company’s right to
terminate Optionee’s relationship as an employee or consultant at any time, with
or without cause and with or without notice.

 

13.         MISCELLANEOUS.  This Agreement contains the entire agreement between
the parties with respect to its subject matter.  This Agreement shall be binding
upon and shall inure to the benefit of the respective parties, the successors
and assigns of the Company, and the heirs, legatees, and personal
representatives of Optionee.  Optionee acknowledges that signing the Cover Sheet
of this Agreement constitutes an unequivocal acceptance of this Agreement and
any attempted modifications or deletions will have no force or effect upon the
Company’s right to enforce the terms and conditions stated herein.

 

14.         GOVERNING LAW.  This Agreement shall be governed by, construed and
enforced in accordance with the laws of the State of Delaware without reference
to such state’s principles of conflict of laws.

 

By signing the Cover Sheet of this Agreement, you agree to all of the terms and
conditions set forth above and in the Plan.

 

8

--------------------------------------------------------------------------------